The opinion of the court was delivered by
Barrett, J.
The subject presented by the foregoing case, was called to the consideration of the court at the August Term. It was thought best to reserve the disposition of it till all the judges should be together at General Term, to the end that the views of all might be taken. This having been done, it is now announced that the fees for masters in chancery, fixed in the schedule of fees, were designed only for the ordinary service of standing masters of the court, and not as the fixed rate of conipensation to masters specially appointed for extraordinary service, or to standing masters to whom a matter is specially referred requiring extraordinary service. This view has been acted upon with great if not entire uniformity ever since the schedule of fees was made out. Where the masters are to hear witnesses, examine and consider evidence, try and determine controverted questions of fact, investigate and state complicated or controverted accounts, and make report of proceedings and results to the court, it has always been understood and practiced that they were to be allowed a reasona*5ble compensation, irrespective of the schedule of fees, and that the sum thus allowed was to be treated as taxable costs.
Such compensation is the subject of revision and determination by the court, to the intent that it shall not be extravagant, and disproportioned to the amount and value of the service required and rendered.
In the present case the allowance and order as to costs by the Court of Chancery is affirmed, and cause remanded.